Sandler O’Neill + Partners, L.P. 1251 Avenue of the Americas 6th Floor New York, NY 10020 February 7, 2017 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:PCSB Financial Corporation Registration Statement on Form S-1 File No. 333-215052 Request for Acceleration of Effective Date Dear Sir or Madam: In accordance with Rule 461 of the Rules and Regulations of the Securities and Exchange Commission promulgated under the Securities Act of 1933, as amended, we hereby join PCSB Financial Corporation (the “Company”) in requesting that the effective date of the Company’s above-referenced registration statement on Form S-1 be accelerated to February 10, 2017 at 9:00a.m., Eastern Time, or as soon thereafter as practicable. SANDLER O'NEILL & PARTNERS, L.P. By: Sandler O'Neill & Partners Corp., the sole general partner By: /s/ Jennifer Docherty Jennifer Docherty Authorized Signatory
